DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s Pre-Appeal Brief filed October 07, 2021. Claims 1-28 are  pending in the present application.

Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Alex Wolcott on December 6, 2021.

The application has been amended as follows: 

In the Claims
Claims 1, 5-10, 11-21, 24-26 and 27 have been amended as follows:
1. (Currently Amended) A method, comprising:
receiving, by a broadcast multicast service center (BM-SC) belonging to or located inside of a core network from an intelligent transport system station located outside of the core network, an 
wherein the activate MBMS bearer request message comprises at least one of:
information on local MBMS distribution preconfigured in the intelligent transport
system station[[]], or
a destination area, or
a destination area and an indication that preferred delivery is via local distribution;
and
determining whether local distribution path will be used based on at least one of:
information received in the activate MBMS bearer request message, or
stored information about local MBMS entities, and further comprising:
initiating a MBMS session start procedure to traverse the local distribution path
outside of the core network.

5 -10. (Cancelled)

11. (Currently Amended) An apparatus, comprising: 
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to 
receive from an intelligent transport system station located outside of a core network an activate multimedia broadcast multicast service (MBMS) bearer request message to initiate an activate multimedia broadcast multicast service (MBMS) bearer request procedure;

information on local MBMS distribution preconfigured in the intelligent transport
system station [[]], or 
a destination area, or a destination area and an indication that preferred delivery is via local distribution; and
determine whether local distribution path will be used based on at least one of:
information received in the activate MBMS bearer request message, or
stored information about local MBMS entities, the at least one memory and the computer program code configured, with the at least one processor, to further cause the apparatus at least to 
initiate a MBMS session start procedure to traverse the local distribution path outside of the core network, 
wherein the apparatus comprises a broadcast multicast service center (BM-SC) belonging to or located inside of the core network.

12-20. (Cancelled)

21. (Currently Amended) A method, comprising:
initiating, by a station, located outside of a core network, activate multimedia broadcast multicast service (MBMS) bearer request procedure comprising transmitting an activate MBMS bearer request message to a broadcast multicast service center (BM-SC) belonging to or located inside the core network;
wherein the activate MBMS bearer request message comprises at least one of:
information on local MBMS distribution preconfigured in the intelligent transport system station [[]], or

a destination area and an indication that preferred delivery is via local distribution; and
when establishment of local delivery path is needed, initiating a local distribution request procedure comprising transmitting a local distribution request message to the local MBMS entity (LME), wherein the local distribution request message comprises at least one Temporary Mobile Group Identity (TMGI),
wherein the local distribution path is traversed outside of the core network.

24-26. (Cancelled)

27. (Currently Amended) An apparatus, comprising:
at least one processor; and 
at least one memory including computer program code;
the at least one memory and the computer program code configured, with the at least
one processor, to cause the apparatus at least to initiate activate multimedia broadcast multicast service (MBMS) bearer request procedure comprising transmitting an activate MBMS bearer request message to a broadcast multicast service center (BM-SC) belonging to or located inside of a core network, wherein the apparatus is located outside of the core network;
wherein the activate MBMS bearer request message comprises at least one of:
information on local MBMS distribution preconfigured in the intelligent transport system station [[]], or
a destination area, or
a destination area and an indication that preferred delivery is via local distribution;
and
,
wherein the local distribution path is traversed outside of the core network.

Allowable Subject Matter
Claims 1-4, 11, and 21-23, 27 and 28 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-4, 11, and 21-23, 27 and 28 are allowed in view of Applicant's arguments filed with the Appeal Brief Request filed October 07, 2021.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642